Citation Nr: 1019016	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a left knee disorder, claimed as internal derangement.

2.  Entitlement to service connection for a left knee 
disorder, claimed as internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 
1957.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.

The issue of entitlement to service connection for cancer of 
the larynx, to include as due to exposure to herbicides, was 
submitted in January 2010, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left knee 
disorder, claimed as internal derangement, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1957 rating decision, the RO denied the 
Veteran's claim for a left knee disorder.  He did not appeal, 
and the decision became final one year later.  

2.  Evidence associated with the claims file since March 1957 
is new and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

The evidence received since to the March 1957 rating decision 
is new and material and the requirements to reopen a claim of 
entitlement to service connection a left knee disorder, 
claimed as internal derangement, have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, as far as the issue has been adjudicated, the 
Board is granting the Veteran's application to reopen.  
Accordingly, assuming, without deciding, that there was any 
error with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claims cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claims must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claims.  

When determining whether the claims should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen claims under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claims on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, 
regardless of the RO's determinations on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran initially filed a claim for a left 
knee disorder in March 1957, shortly after his release from 
active duty service.  That same month, the RO denied the 
claim on the basis that the disorder preexisted military 
service and was not aggravated by active duty service.  He 
did not appeal the decision and it became final one year 
later.  At the time of the last final denial of the claim, 
the evidence included the Veteran's service treatment 
records. 

In March 2006, the Veteran filed an application to reopen a 
claim for entitlement to service connection for a left knee 
disorder.  Since the March 1957 decision became final, he has 
submitted a series of private treatment records from March 
2006, and from March to September 2009.  These records 
reflect that he underwent a total left knee replacement in 
approximately August 2005.  The RO has also acquired VA 
treatment records related to August 2007, and a VA 
examination related to a bilateral hearing loss claim from 
December 2004.  

The most relevant evidence submitted since the last final 
denial is a December 2009 statement from the Veteran's 
private physician indicating, according to the Veteran's 
statements, that his injury in 1948 (age 14) was "highly 
suspicious" for an anterior cruciate ligament injury, which 
may have been the basis, "with any active duty or physical 
activity," for his torn meniscus in 1957. 

Through this statement, the Veteran has provided clinical 
evidence suggesting that the severity of his knee disorder 
progressed during the time period from 1948 to 1957.  This 
evidence is new in the sense that has not been previously 
considered by the RO prior to the last final denial of the 
claim.  Moreover, the Board finds this evidence is material, 
as it addresses the issue of whether his left knee disorder 
was aggravated by active duty service.  Therefore, the claim 
is reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder, claimed as internal derangement, and the claim is 
reopened.


REMAND

With the claim having been reopened, a remand for further 
development is now necessary.  Specifically, as noted above, 
the Veteran has submitted a statement indicating that the 
nature of the Veteran's left knee disorder progressed from 
1948 to 1957.  Given that some of this time period was while 
he was on active duty, the inference is that some aggravation 
would have been attributable to active duty.  

The Board tangentially notes that the private physician's 
opinion was submitted after the most recent supplemental 
statement of the case (SSOC) and thus Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) is inapplicable.  Moreover, while 
this opinion was based fundamentally on the Veteran's 
statements rather than a review of the claims file, it is 
still of evidentiary value.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a private physician's failure to 
review claims file does not automatically render the opinions 
to be without probative value).  

Therefore, the Board concludes that this statement raises the 
evidentiary bar to the point where a VA opinion is now 
necessary to properly address the Veteran's knee 
symptomatology during active duty and whether this 
constitutes an aggravation of a preexisting injury under 
38 C.F.R. § 3.306 (2009).  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board further notes that since the 
Veteran's left knee disorder was not "noted" on entry, in 
order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence that the condition preexisted 
service and was not aggravated therein.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request from a VA examiner an opinion 
as to the nature and etiology of the 
Veteran's left knee disorder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  However, an examination of 
the Veteran is not required unless deemed 
necessary by the examiner.   

The examiner is specifically requested to 
offer an opinion as to whether there is 
clear and unmistakable evidence that the 
Veteran's left knee disorder preexisted 
service and was not aggravated by service.  

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  In providing this 
rationale, the examiner is requested to 
comment on the opinion provided by the 
private physician in December 2009, and 
his or her bases for agreeing or 
disagreeing with this opinion.

If the examiner is unable to render such 
an opinion without resorting to 
speculation, a reasoning why such an 
opinion can not be given.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.  

3.  Readjudicate the claim for entitlement 
to service connection for a left knee 
disorder with consideration of all 
evidence obtained since the issuance of 
the SSOC in November 2009.  If the benefit 
sought is not granted, the appellant 
should be furnished a new SSOC and be 
afforded an opportunity to respond, and 
the case should thereafter be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


